Citation Nr: 1424747	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  06-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation higher than 20 percent for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1990 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that granted service connection for a left shoulder disability and assigned a noncompensable evaluation.

During the pendency of the appeal, in a May 2007 rating decision, the RO assigned an increased evaluation of 20 percent effective September 23, 2004 for the Veteran's shoulder disability.  With respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case was brought before the Board multiple times, most recently in January 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assists the Veteran in the development of his appeal.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

After the claims were last adjudicated by the RO and a supplemental statement of the case was issued in February 2014, the Veteran submitted additional evidence directly to the Board.  Under 38 C.F.R. § 20.1304, any pertinent evidence accepted directly at the Board must be referred to the RO for initial review unless this procedural right is waived by the appellant.  The Veteran did not waive RO review but the Board has determined the evidence is not pertinent, and is duplicative of other records associated with the claims file. 

FINDING OF FACT

The Veteran's left shoulder disability is manifested by complaints of pain and limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private records have been obtained and associated with the claims file.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination most recently in February 2014 to determine the severity of his left shoulder disability.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed explanation for the opinions that were reached.

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a 'staged rating' (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Indeed, VA must employ this practice irrespective of whether it is an established or initial rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal or joint disabilities that are at least partly rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

If, however, a Veteran already has the maximum rating assignable based on limitation of motion, it is not necessary to consider these provisions.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Moreover, the Court has clarified that, although pain may be a cause or manifestation of functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.


In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code (DC).  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

The Veteran was originally assigned a 20 percent evaluation for a left shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5203.  In the assignment of Diagnostic Code numbers, hyphenated codes may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  See 38 C.F.R. § 4.27.

In the May 2007 rating decision the RO rated the Veteran under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5201.  Assignment of a particular Diagnostic Code is 'completely dependent on the facts of a particular case,' Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Based on the Veteran's most VA examination results, the change of the Veteran's evaluation from Diagnostic Code 5203 to 5201 is appropriate because as discussed below, it warrants a higher rating for limitation of motion of the left shoulder.

Under Diagnostic Code 5203 a 20 percent evaluation is awarded for limitation of motion of the arm at the shoulder level.  A 30 percent evaluation is warranted where motion of the arm is limited to midway between the shoulder and side.  A 40 percent evaluation is warranted for arm movement limited to 25 degrees from the side.  

The Veteran was afforded a VA examination in September 2004.  He had normal range of motion with flexion and abduction to 180 degrees, and internal and external rotation to 90 degrees, without tenderness.  

The Veteran has consistently reported left shoulder pain following separation from service.  See e.g., August 2006 VA treatment record.  A February 2005 private treatment record noted an absence of the acromial end of the clavicle either post traumatic or post surgical.

April 2005 private treatment x-rays revealed tendinosis of the rotator cuff tendons but no evidence for rotator cuff tendon tear.  There was mild peritendinitis, no fluid in the subacromial subdeltoid bursa, no evidence for an acute Hill Sachs or an acute Bankart deformity.  The biceps tendon was intact.  

In May 2005 the Veteran underwent surgery for a glenolabral tear and impingement syndrome of the left shoulder.  Following surgery the Veteran's range of motion results were flexion and abduction to 92 degrees, external rotation to 80 degrees, and internal rotation to 33 degrees.  

At his July 2006 VA examination he reported achiness and stiffness.  He reported problems lifting things above shoulder height.  He had flexion and abduction to 90 degrees and internal and external rotations to 90 degrees.  There was no additional loss of motion on repeat testing.  

At his November 2008 VA examination the Veteran reported his pain was an 8/10 in severity.  He had flexion and abduction to 170 degrees and external and internal rotation to 80 degrees, with pain at the end of these ranges.  In this examination report the examiner referenced results from October 2008 range of motion testing.  
The examiner offered an addendum opinion in September 2011 which clarified that the reference to range of motion testing from October 2008 was a typo and the only examination conducted was in November 2008.

X-rays from December 2011 revealed no evidence of acute fracture or dislocation.  There was acromioclavicular joint separation with a distance of approximately 1.5 centimeters with a normal glenohumeral relationship.

The Veteran also received cortisone injections and physical therapy for his left shoulder pain.  See May 2012 VA treatment record.  In September 2012 the Veteran underwent left shoulder arthroscopy and acromioplasty surgeries.

Most recently the Veteran was afforded a VA examination in February 2014.  He was still experiencing shoulder pain, but this was somewhat alleviated with rest and over the counter pain medication.  He had flexion and abduction to 160 degrees, with pain.  Testing revealed no rotator cuff conditions, instability, or dislocation.  The examiner reviewed the December 2011 x-rays.  

The Veteran also submitted a VA x-ray report from February 2014.  The findings revealed mild osteophytes and acromioclavicular separation.  The left shoulder was stable in appearance.  There was no bony abnormality noted.

The Board concludes that an evaluation in excess of 20 percent is not warranted.  The Veteran's left shoulder range of motion has not been limited to midway between side and shoulder level or to 25 degrees or less.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates the current assigned rating.  See 38 C.F.R. § 4.7.

In evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The July 2006 VA examiner found no functional loss due to pain, fatigue, weakness, or incoordination.  The November 2008 VA examiner noted there was no additional restriction due to pain, fatigue, weakness, or lack of endurance, or on repetitive range of motion testing.  The February 2014 VA examiner noted some functional loss due to less movement than normal and pain.  The Board has also considered the Veteran's complaints of pain, but even when taking this into account; it does not constitute the severity of symptoms necessary for an increased rating and is contemplated by the current diagnostic codes rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  There is no additional evidence which would warrant a higher evaluation for functional impairment.

The Board has also considered the potential applicability of other rating codes for the Veteran's disabilities.  However, no separate evaluation is warranted under any of the other diagnostic codes.

Examination results have not revealed impairment of the clavicle, scapula, or humerus, and there is no evidence of ankylosis of the scapulohumeral articulation.  Accordingly, Diagnostic Codes 5200 and 5202-5203 are not for application.

In addition to the medical evidence, the Board has considered the Veteran's statements and testimony in support of his claim.  The Veteran, as a layman, is competent to report matters of which he has personal knowledge, such as pain, and limitation of motion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, as a layman without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his left shoulder disability in relation to the applicable rating criteria.  Medical examiners, including the VA compensation examiners, have measured the objective range of motion testing and evaluated x-rays in determining the overall severity of his orthopedic disability.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

The Veteran is not entitled to a higher evaluation for his left shoulder disability at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring these claims for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms'.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The Veteran's complaints related to his service-connected left shoulder disability is considered under the appropriate diagnostic code.  His primary symptoms are chronic pain and some limitation of motion.  But all of his symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

As the assigned schedular evaluation for the service-connected disabilities is adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  The July 2006 VA examiner specifically noted that the Veteran's left shoulder disability did not impact his ability to work.  See also September 2004 VA examination report.  Accordingly, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  His evaluation and treatment for these disabilities has been entirely on an outpatient basis, not as an inpatient, much less frequent inpatient.  So extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim of entitlement to an evaluation higher than 20 percent for the left shoulder disability is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


